Citation Nr: 1802556	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO. 14-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to a compensable disability rating for onychomycosis of all toes with bilateral tinea pedis prior to November 14, 2016; and in excess of 10 percent thereafter.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In December 2015, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims of entitlement to service connection for asthma and increased rating for onychomycosis of all toes with bilateral tinea pedis. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

In a March 2017 Decision Review Officer (DRO) decision, the RO granted an increased 10 percent disability rating for onychomycosis of all toes with bilateral tinea pedis, effective from November 14, 2016. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran clearly and unmistakably had asthma which preexisted service and clearly and unmistakably was not aggravated during service; therefore the Veteran is not presumed sound as to asthma. 

2. The Veteran's asthma was not incurred in service, not worsened or aggravated beyond natural progression by service, and it is not otherwise related to active service.

3. Prior to November 14, 2016, the Veteran's onychomycosis of all toes with bilateral tinea pedis, at worst, resulted in infections of the skin covering a total body area of less than 5 percent of the entire body or exposed areas, and did not require systemic or topical corticosteroid or other immunosuppressive drugs as treatment.

4. Since November 14, 2016, the Veteran's onychomycosis of all toes with bilateral tinea pedis, at worst, resulted in infections of the skin covering a total body area of 5 percent but less than 20 percent of the entire body or exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs as treatment.


CONCLUSIONS OF LAW

1. The criteria for service connection for asthma have not been met. 38 U.S.C. §§ 1110, 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).

2. The criteria establishing a compensable evaluation for onychomycosis of all toes with bilateral tinea pedis prior to November 14, 2016; and in excess of 10 percent thereafter, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7806, 7820 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection - Asthma 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). The presumption is rebutted where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C. § 1111, 1137.

The VA Office of General Counsel and the appellate courts have issued clarifying precedent decisions regarding application of the presumption of sound condition upon entry into service. Under this guidance, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran has a current diagnosis of asthma which is confirmed by the December 2016 VA examiner in her report. The Veteran's June 1981 service entrance examination revealed normal bodily systems, including the lungs and chest. The Veteran's asthma is therefore not considered to be noted on entry.

While the Veteran's asthma was not noted upon entry to service, the Board finds that the evidence of record establishes that asthma clearly and unmistakably existed prior to service. For example, the Veteran's June 1981 Report of Medical History accompanying his service entrance examination, the Veteran reported that he previously had asthma. The Veteran specifically wrote he had a history of asthma with the last attack at age 10. He also wrote that he had asthma during childhood and did not have asthma at the present time. A July 1993 Report of Medical History also reflects that the Veteran checked "yes" indicating that he had asthma and elaborated that he had childhood asthma. In a May 1997 Report of Medical History, the Veteran indicated that he previously had asthma and shortness of breath. The Veteran elaborated that he was treated for asthma at the U.S. Army Hospital in Nuremburg, Germany in June 1993. In a March 2000 Report of Medical History accompanying an in-service physical examination, the Veteran checked "yes" when asked if he ever had "asthma" and "shortness of breath" and wrote that he had a childhood history of asthma up to the age of 12 and shortness of breath at the time. The Veteran also indicated that he had a history of asthma and shortness of breath in a July 2002 Report of Medical History accompanying his service separation examination. The Veteran explained that he had childhood asthma up to age 12, no problem as an adult, and shortness of breath on one occasion in 1993. The examiner noted that the Veteran stated he had asthma as a child and "grew out of it" and that he had no sequelae as an adult.

Further, the Veteran was afforded a VA examination for his asthma in December 2016. The VA examiner found that the Veteran's asthma clearly and unmistakably existed prior to service. The examiner cited to medical records including an in-service physical examination in 2002, where the Veteran reported asthma as a child; a service treatment record of 1994 which showed a history of childhood asthma; and an in service examination of 1997 which also noted childhood asthma.

Accordingly, the Veteran's service treatment records clearly and unmistakably establish the Veteran's asthma manifested prior to entering service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).
 
Next, the Board finds that asthma clearly and unmistakably was not aggravated during service. For example, in an April 1994 service treatment record, the Veteran complained of intermittent wheezing and shortness of breath. The Veteran described a childhood history of asthma but denied allergies and indicated that he was a non-smoker. In May 1994 service treatment records, pulmonary function tests were performed and showed a mild obstructive pattern, consistent with reversible small airways disease. Following a physical examination at service separation in July 2002, the Veteran was not diagnosed with asthma and had a normal clinical evaluation of the "lungs and chest;" "nose;" "sinuses;" and "mouth and throat." The Veteran mentioned he was treated for Asthma in June 1993; however the Veteran did not mention this in his July 1993 in service physical examination even though he mentioned his childhood history of asthma. Post-service, the Veteran was again diagnosed with asthma in an April 2009 medical record. 

In a March 2010 statement, the Veteran asserted that although he did not have asthma when he retired [from service] in 2002, he did at the time of the statement. The Veteran also reported that he was a Desert Storm veteran who conducted combat operations in Kuwait oil well fields. There is no presumption of service connection related to exposure to oil well fields during Desert Storm. In a July 2010 statement, the Veteran reported that he had asthma as a child that went away until after he served in the Persian Gulf War, with intermittent episodes since then. The Veteran was diagnosed again post-service with asthma in April 2009 and the preponderance of the evidence is against any finding of in-service aggravation of his preexisting asthma. The Veteran has not offered competent medical evidence in support of his assertion that his service including any exposure to oil well fields in Kuwait aggravated his preexisting asthma. 

The December 2016 VA examiner opined that the Veteran's asthma clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. She indicated that several medical records including 1994, 1997, and in service physical of 2002, note the Veteran's claim of childhood asthma and that he had outgrown the condition. She also noted that the enlistment examination showed no asthma. Further, the VA examiner opined that the Veteran's asthma was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness. Her rationale for this opinion was that the service treatment records from 1981 to 2002 do not show that the Veteran sought evaluation and treatment of asthma. The examiner mentioned the Veteran's 2002 separation examination which reflected that the Veteran had childhood asthma and outgrew the condition and that there was no asthma diagnosed during enlistment. The examiner also referenced an April 2009 medical record that showed a diagnosis of the Veteran's current asthma which occurred several years after separation from service. As mentioned previously, because the Veteran's asthma is found to have preexisted service and was not aggravated during service, service connection cannot be granted.  

The record does not support a finding of another injury or event that caused manifestations of asthma or an increase while in service to the preexisting asthma. The Veteran has not provided evidence to establish that asthma was aggravated during service. Thus, the only competent evidence of record is against the Veteran's claim. Accordingly, the evidence shows Veteran's asthma existed prior to service and was not aggravated by service.

The preponderance of the evidence is against the claim of service connection for asthma, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App.at 55.

Increased Rating - Onychomycosis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2017).

The Veteran contends that a compensable disability rating is warranted for onychomycosis of all toes with bilateral tinea pedis (onychomycosis) prior to November 14, 2016; and in excess of 10 percent thereafter.

The Veteran's onychomycosis is rated by analogy under DC 7813-7806. This DC provides that dermatophytosis, which includes ringworm of the feet, i.e., tinea pedis, is to be rated based on the predominant disability and the RO determined that the Veteran's skin disorder was most appropriately rated as analogous to dermatitis or eczema under DC 7806. See 38 C.F.R. § 4.20. DC 7813 states that dermatophytosis is to be rated as disfigurement of the head, face, or neck (under DC 7800); scars (under DCs 7801, 7802, 7803, 7804, or 7805); or dermatitis (under DC 7806) depending upon the predominant disability. 38 C.F.R. § 4.118, DC 7813 (2017). The clinical record reflects that the Veteran's onychomycosis is most appropriately evaluated as dermatitis under DC 7806 as there is no evidence or allegation that the disability involves any area on the body other than the feet, or that there are resulting scars.
Under DC 7806, a noncompensable rating is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period. A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

The Board finds that for the appeal period prior to November 14, 2016, a compensable rating is not warranted as the preponderance of the evidence is against a finding that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected by the Veteran's onychomycosis, or; intermittent systemic immunosuppressive drugs were required for a duration of less than six weeks during a 12-month period. 

A May 2009 VA medical record reflects that the Veteran had dermatophytosis onychomycosis of the first left to nail. The Veteran was treated with Clotrimazol topical 1 percent cream. 

In an August 2009 Veteran's Application for Compensation and/or Pension, the Veteran reported that his toe became infected and throughout the years he had to have his toe nail removed. The Veteran asserted that the condition continued to worsen.

The Veteran was provided a VA examination in November 2009. The Veteran reported that he had been treated with different treatments with topical creams and had the nail removed but still had a continued problem. The Veteran complained of pain in the nail and that the problem was spreading to his other toe nails. The examiner indicated that there was no skin disease treatment in the 12 months preceding the examination. The examiner found right foot big toe nail with brownish dark nail residuals and the left foot hypertrophic brownish color big toe nail and 5th toe nail.

A December 2009 VA medical record reflects the Veteran's complaint of left foot big toe nail deformity and toe numbness. The physician noted that the left toe nail was hypertrophic and yellowish, with no toe erythema, swelling, secretions, edema, or cyanosis. There was no gross sensory or motor deficit. The physician also found no rash or abnormal pigmentation. 

There is no indication in VA medical records that the Veteran's skin condition has spread beyond his feet or requires treatment beyond topical therapy. A May 2008 VA medical record reflects that the Veteran was treated with Clotrimazol topical 1 percent cream. The Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constitutes systemic therapy under DC 7806. Johnson v. McDonald, 27 Vet. App. 497 (2016). The Federal Circuit, however, reversed the decision by the Court. Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017). In reversing, the Federal Circuit agreed with the Secretary that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'" The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied." 

Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. There is no indication that Clotrimazol topical 1 percent cream is considered a topical corticosteroid, however, assuming arguendo it was, application on the only the feet would not amount to systemic therapy for the purposes of DC 7806. There is no indication that the Veteran's onychomycosis is located anywhere other than his feet or that he requires systemic therapy such as corticosteroids or other immunosuppressive drugs. Therefore, Clotrimazol is not a corticosteroid or immunosuppressant drug and a compensable disability rating based on use of corticosteroids or immunosuppressant drugs is not applicable. 38 C.F.R. § 4.118, DC 7806.

There is no indication of record that prior to November 14, 2016, that the Veteran's onychomycosis affected at least 5 percent of the entire body or of exposed areas to warrant an increased 10 percent rating under DC 7806.

The Board considered whether a compensable rating was available under other potentially applicable diagnostic codes, prior to November 14, 2016, however, the evidence did not demonstrate that the Veteran's service-connected onychomycosis was manifested by scars or characteristics of disfigurements. 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804, 7805 (2017). The Board finds no other applicable DC.

The preponderance of the evidence is also against a finding that at least 20 percent of the entire body or more than 20 percent of exposed areas were affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period during the appeal period after November 14, 2016. The Veteran was afforded another VA examination in November 2016. The examiner found that the Veteran's onychomycosis did not cause scaring or disfigurement of the head, face, or neck. The VA examiner noted that the Veteran had not been treated with oral or topical medications in the preceding 12 months for his skin condition. Upon physical examination, the VA examiner indicated that 5 percent of the total body was affected by the skin condition, however none in an exposed area. The examiner checked "no" when asked if the Veteran had any treatments or procedures other than systemic or topical medications in the preceding 12 months for exfoliative dermatitis or papuosquamous disorders and if the Veteran had any debilitating or non-debilitating episodes due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis. There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the skin condition and it did not impact his ability to work as determined by the examiner. 

The Veteran's onychomycosis warrants a 10 percent disability rating for at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected as determined in the November 2016 VA examination. A 30 percent disability rating under DC 7806 is not warranted at any point of the appeal period as the Veteran's skin disorder has not affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly during a 12 month period.

The Board has also considered whether a higher rating was available under other potentially applicable diagnostic codes, however, the evidence did not demonstrate that the Veteran's service-connected skin disorder was manifested by scars or characteristics of disfigurements. 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804, 7805. The Board finds no other applicable DC. 

For the above reasons, the Board finds that the preponderance of the evidence is against entitlement to a compensable disability rating for onychomycosis of all toes with bilateral tinea pedis prior to November 14, 2016; and in excess of 10 percent thereafter. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. Thus, the claim for higher ratings during the appeal is denied.


ORDER

Service connection for asthma is denied.

A compensable disability rating for onychomycosis of all toes with bilateral tinea pedis prior to November 14, 2016; and in excess of 10 percent thereafter, is denied.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims of entitlement to service connection for a back disability.

The Veteran was afforded a VA examination for his claimed back disability in November 2016. The VA examiner confirmed diagnoses of degenerative arthritis of the spine and an L5-S1 herniated disc. The examiner opined that the Veteran's claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness. The examiner provided the rationale that service treatment records of 1984 to 2002 do not show that the Veteran sought treatment for his mid back condition and his entry to service (ETS) physical of 2002 does not mention any persistent back condition and therefore there is no medical evidence of record to support his claimed mid back condition occurred during service. However, April 1984 service treatment records reflect that the Veteran sought treatment after being struck in the back by a conex door. The Veteran complained of pain along the left flank and back midway between the shoulders and lower back. Upon examination, the Veteran had two abrasions on his back and the medical professional's assessment was contusion and abrasion. The Veteran was treated with ace wraps and oils and was prescribed bedrest for 24 hours. 

The November 2016 VA examiner did not address the April 1984 service treatment records and based his opinion on a finding that there were no treatment records from 1984 to2002 related to the Veteran's mid back. Therefore, the Board finds that an addendum opinion is necessary to specifically address the April 1984 service treatment records detailed above.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the November 2016 VA examiner who provided the medical opinion on the Veteran's back disability or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion. If the examiner finds that an examination is necessary, then schedule an examination. If an examination is scheduled, any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. Based on examination results (if applicable) and a review of the record the examiner should identify any back disabilities present.

The examiner is to review the entire record, examine the Veteran, if determined necessary. 

The examiner's attention is drawn to the following:

The Veteran's dates of service are December 1981 to October 2002.

An April 1984 service treatment record reflects that the Veteran sought treatment after being struck in the back by a conex door. The Veteran complained of pain along the left flank and back midway between the shoulders and lower back. Upon examination, the Veteran had two abrasions on his back and the medical professional's assessment was contusion and abrasion. The Veteran was treated with ace wraps and oils and was prescribed bedrest for 24 hours. See VBMS entry with document type entitled "STR - Dental," received 07/26/2014, on p. 23, 24.

The examiner is asked to answer the following question: 

Whether any diagnosed back disability, is at least as likely as not (50 percent or greater likelihood) incurred in service, caused by, or otherwise related to service, to include the in-service April 1984 incident where he was struck by a conex door? The examiner is to address the April 1984 service treatment records.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


